Citation Nr: 0928068	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  09-03 296	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for right knee chondrocalcinosis, status-post open medial 
meniscectomy, characterized as right knee disability.


ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk









INTRODUCTION

The Veteran served on active duty from January 1954 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection and assigned a 
10 percent rating for the Veteran's right knee disability.

The Veteran's right knee scars, post-operative are also 
service-connected, and rated as 0 percent disabling.  This 
issue is not on appeal.

As a preliminary matter, the Board observes that in his 
Notice of Disagreement in August 2008, the Veteran appears to 
have raised an issue of his left knee buckling as secondary 
to his service-connected right knee disability.  In any 
event, this is not currently before the Board, and is 
referred to the RO for any appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's right knee has flexion to 138 degrees pre-
repetitive motion and 140 degrees post-repetitive motion, and 
extension to 0 degrees both pre-and post-repetitive motion 
with pain on the extreme of flexion.

3.  Based upon X-ray evidence, the Veteran is currently 
diagnosed as having minimal arthritis of the right knee.

4.  The Veteran's right knee gives way requiring use of a 
knee brace.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee limitation of motion have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003, 5010, 5260, 
5261 (2008).

2.  The criteria for a separate rating of 10 percent for the 
Veteran's slight, recurrent instability have been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in December 2007, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete his claim for a compensable evaluation for a right 
knee condition, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the Veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided by the above noted letter.  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veteran's Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under the VCAA for increased rating claims. 
 See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Court has also indicated that in a claim for a higher initial 
evaluation after the claim for service connection has been 
substantiated and allowed, as is the situation in this case, 
that further notice is not required.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  Further, the Veteran is not 
prejudiced as a reasonable person could have been expected to 
understand what was needed to substantiate his claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Specifically, the October 2008 Statement of the Case included 
the applicable diagnostic codes.  As such, the Board finds 
that VA met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
December 2007 notice was given prior to the May 2008 AOJ 
decision.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him a physical examination in April 2008, obtaining 
medical opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, although he declined to do 
so.  It appears that all known and available records relevant 
to the issue here on appeal have been obtained and are 
associated with the Veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The Veteran contends that he is entitled to a rating in 
excess of the 10 percent rating currently awarded for his 
service-connected right knee disability.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that 'staged' ratings are appropriate 
for an increased rating claim in such a case, when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.

Diagnostic Code 5010 is considered when a veteran has 
traumatic arthritis and this diagnostic code directs the use 
of rating criteria found at Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Specifically, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is granted for 
application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, found at 38 C.F.R. § 4.71a, 
ratings are assigned based on limited flexion of the knee.  
There must be evidence of flexion limited to 45 degrees in 
order for a 10 percent rating to be assigned.  If flexion is 
limited to 30 degrees, a 20 percent rating is assigned, and 
if flexion is limited to 15 degrees, a 30 percent rating is 
assigned.  Under Diagnostic Code 5261, a 10 percent rating is 
assigned if extension is limited to 10 degrees, 20 percent is 
assigned if extension is limited to 15 degrees, and 30 
percent is assigned if extension is limited to 20 degrees.  
Separate ratings for both limited flexion and limited 
extension are allowed if the objective evidence shows a 
compensable level of limited motion for both directions.  See 
VAOPGCPREC 9-2004.

Ratings for knee disabilities may also be assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, when there is evidence 
of knee impairment with recurrent subluxation or lateral 
instability.  Specifically, a 10 percent evaluation is 
assigned when the impairment due to subluxation or 
instability is deemed to be slight, a 20 percent evaluation 
is assigned when the impairment is moderate, and a 30 percent 
evaluation is assigned when the impairment is deemed to be 
severe due to recurrent subluxation or lateral instability.  
It is noted that knee impairments may also be evaluated based 
on dislocated or removed cartilage, nonunion and/or malunion 
of the tibia and fibula, or the presence of genu recurvatum.  
See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5258, 5259, 5262 
and 5263.

When rating a knee disability under Diagnostic Code 5257, a 
separate rating may be assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, when there is evidence of additional 
disability due to arthritis.  See VAOPGCPREC 23-97.  
Diagnostic Code 5003 allows for rating disabilities of the 
joints by the level of limitation of motion when there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, if in addition there is 
occasional incapacitating exacerbations, then a higher, 20 
percent rating is allowed.  In order for a separate rating to 
be assigned, there must be evidence of additional disability 
not already considered in evaluating the disability under 
Diagnostic Code 5257 in order to avoid pyramiding as per 38 
C.F.R. § 4.14.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the Veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
applicable diagnostic codes.

The Veteran's claim was received in September 2007 for his 
right knee disability.  Then, in December 2007 the Veteran 
sent a letter that described the symptoms of his disability.  
Specifically, the Veteran described how his knee had started 
to buckle and spasm without warning.  He indicated that he 
could walk short distances with the use of a walker or 
grocery push cart and a knee brace.  He described the 
sensation as "bone on bone."  The Veteran later sent a 
letter that described his use of an elastic brace on his 
right knee and Advil for pain.  The letter also expressed the 
Veteran's desire to work and concern that most jobs required 
long periods of standing.  

In September 2007, private treatment records from Jennifer 
Speaker, M.D., noted that the Veteran experienced right knee 
joint pain.  Dr. Speaker also reported that the Veteran had a 
guarded gait, or limped.  In July 2007, private treatment 
records observed that the lower extremities were without 
edema, clubbing or cyanosis.  A January 2008 radiology report 
indicated that there was mild medial joint space narrowing on 
the right knee as compared to prominent medial joint space 
narrowing on the left.  Minimal arthritic spurring was noted 
bilaterally.  Chondrocalcinosis was identified on the right 
knee.  No acute fracture was apparent.  The impression was of 
minimal arthritis on the right and fairly prominent medial 
joint compartment arthritis on the left. 

Per the Veteran's authorization, the RO requested medical 
records from Rick J. Ford, M.D., concerning the Veteran's 
right knee.  Dr. Ford replied that he had not treated the 
Veteran for his right knee, but rather for his left knee and 
shoulder, so no medical records were released. 

The Veteran also submitted two digital photos taken in 
December 2007 of his right knee, showing scars on the inner 
and outer parts of the knee.  As noted above, the Veteran has 
not appealed his 0 percent evaluation for scars of the right 
knee.

In April 2008 the Veteran was afforded a VA examination of 
the knee joint.  The Veteran explained to the examiner that 
he had sprained his right knee when twisting it on an 
obstacle course, and that he experienced persistent knee pain 
and disability which was initially treated conservatively.  
The Veteran also reported that he subsequently underwent 
medial meniscectomy in October of 1954 before returning to 
light duty for the remainder of his enlistment.  The Veteran 
stated that over the previous 12 months he had experienced 
daily pain, ranging from 7 to 10 in intensity.  He also 
reported flare-up instances of pain with symptoms of 10/10 
intensity after long walking or standing, and lasting up to 2 
hours.  The Veteran stated that his right knee buckled 
frequently.  The Veteran was noted to use a laterally stayed 
knee brace daily and a cane as needed, from which he 
reportedly benefited.  In addition, the Veteran medicated 
with over-the-counter ibuprofen as needed. 

The examiner indicated that the Veteran had retired in 1993.  
The Veteran reported that he could no longer complete routine 
yard, household or vehicle maintenance or repair.  In sum, 
the Veteran elaborated on his inability to engage in tasks 
that required kneeling, squatting, crouching, crawling, or 
climbing.  These activities reportedly aggravated his knee 
pain symptoms to an intolerable degree.  

After a review of the Veteran's medical history, use of 
assistive devices and medications, and the reported effect of 
the disability on the Veteran's employment, the examiner 
conducted a physical exam.  This exam noted that the Veteran 
walked deliberatively with a minimally antalgic gait favoring 
the right leg.  The examiner also reflected that the Veteran 
wore the above mentioned laterally stayed knee brace 
appropriately.  The right knee was diagnosed as being 
minimally arthritic without effusion.  The scar measurements 
were taken and noted.  McMurray's sign was negative.  Using 
the DeLuca criteria, the examiner assessed the Veteran's 
right knee as having extension to 0 degrees both pre-and 
post-repetitive motion.  The right knee had flexion pre-
repetitive motion from 0 to 138 degrees, and to 140 degrees 
post-repetitive motion.  The Veteran was noted to complain of 
pain only on the extreme of knee flexion.  The examiner 
reported that there was no apparent limitation of motion, 
weakness, fatigability or loss of coordination during or 
following three repetitions of range of motion.  The 
impression was that of chondrocalcinosis with minimal 
narrowing of medial compartment, no effusions.  The 
assessment was right knee minimal chondrocalcinosis, status-
post open medial meniscectomy.

In the August 2008 Notice of Disagreement, the Veteran stated 
that his right knee collapsed without warning even when he 
used a brace and cane.  The Veteran, as previously noted, 
also reported that on two occasions this had caused him to 
hyperextend his left knee.  The Veteran explained that he 
walked with a painful gait, appearing as if he might be 
inebriated.  The Veteran noted that he had pointed these 
complaints out to the examiner in April 2008.  The Board 
finds that the examiner considered these complaints as is 
evidenced by the examiner's notation that the Veteran had a 
minimally antalgic gait and that the Veteran experienced 
daily pain, as well as instances of flare-up pain. 

Given the evidence as outlined above, the Board finds that 
the 10 percent rating currently awarded for his service-
connected right knee disability adequately reflects the 
impairment experienced by the Veteran regarding his 
limitation of motion.  See Diagnostic Code 5260.  
Specifically, the Veteran reported pain upon range of motion 
testing to the extreme in the right knee and that he 
sometimes experienced flare-ups due to knee pain.  There is 
no limitation of flexion to 30 degrees to warrant a 20 
percent rating.  Furthermore, the Veteran's current 10 
percent rating is based upon pain, weakness, fatigue, or 
incoordination which would limit motion to such a degree as 
to warrant a rating of 10 percent.  

The Veteran is, however, entitled to a separate rating of 10 
percent for the slight instability of the right knee that he 
experiences.  Specifically, the Veteran experiences slight 
instability even when using a laterally stayed knee brace.  
There is, however, nothing in the evidence to suggest that 
the Veteran has moderate instability.  Indeed, the VA 
examination specifically noted that there was no ligamentous 
instability.  Nonetheless, in light of the Veteran's 
complaints, the Board finds that the disability picture more 
nearly approximates that of slight instability rather than no 
instability, and the Veteran is entitled to a separate 
evaluation of 10 percent for instability pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has also considered whether to issue staged ratings 
pursuant to Hart, and finds that under the circumstances, 
staged ratings are not appropriate.  The Veteran does not 
assert that he is totally unemployable because of his 
service-connected right knee disability, nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the Veteran has not 
required frequent periods of hospitalization for treatment of 
his right knee disability.  Loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  Specifically, 
38 C.F.R. § 4.1 states, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
disability, the Board finds that the 10 percent evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the Veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.








	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 10 percent for right knee 
chondrocalcinosis, status-post open medial meniscectomy with 
arthritis is denied.

A rating of 10 percent for right knee subluxation or lateral 
instability is awarded.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


